ALOK AHUJA, Judge,
dissenting opinion.
In this case the prosecution explicitly— and repeatedly — asked one of its witnesses for his opinion as to the credibility of the alleged victim of a sexual assault, and highlighted the witness’ testimony that he believed the victim in its closing arguments. The State candidly admits that the prosecutor’s actions were improper.
The victim first reported the incident for which D.W.N. was convicted more than two years after it occurred (after earlier, specific denials). No physical evidence or other witness provided independent corroboration for her accusations. The prose*830cution’s case depended entirely on the jury’s assessment of the victim’s credibility-
In these circumstances, prior decisions mandate that we reverse D.W.N.’s conviction and remand for a new trial, despite his counsel’s failure to object to the patently improper testimony vouching for the victim’s credibility.
The majority chooses not to follow the established Missouri precedent addressing this precise issue, however. Instead, the majority holds that plain-error review is unavailable here, because — according to the majority — “the totality of the circumstances before the trial court reflected] a clear indication that counsel’s actions in choosing not to object to otherwise objectionable testimony [was] guided by strategic considerations.” Op. 826. The Missouri Supreme Court explained just two months ago, however, that in order for defense counsel’s actions to waive plain-error review, “ ‘counsel [must have] affirmatively acted in a manner precluding a finding that the failure to object was a product of inadvertence or negligence.’ ” State v. Johnson, 284 S.W.3d 561, 582 (Mo. bane 2009) (emphasis added; citation omitted). The majority essentially concedes that standard cannot be met here, since it acknowledges — albeit begrudgingly — that “it is theoretically possible or conceivable that ... counsel did not realize, at the time Capps testified, that his victim credibility testimony was impermissible.” Op. 824-25.
The record here does not support the majority’s finding of a “clear indication” that defense counsel failed to object for strategic reasons. Unlike the cases on which the majority relies, none of the defense’s arguments depended on, or were bolstered by, Capps’ testimony that he believed the victim’s statements that she had been sexually assaulted in Chillicothe. D.W.N.’s attorney did not affirmatively solicit, or attempt to exploit, the testimony D.W.N. now challenges, but instead derisively labeled that testimony “voodoo science.” Indeed, the defense’s consistent argument that the jury should believe the victim’s initial denial of abuse in Missouri is flatly inconsistent with Capps’ vouching testimony. And the record suggests that counsel did not even properly understand the law in this area.
I respectfully dissent.
I.
Preliminarily, I note that the prosecution’s reliance on Investigator Capps’ testimony vouching for the victim’s credibility was considerably more extensive than the majority opinion indicates. Beyond the statements the majority quotes from Capps’ direct and redirect examination, his testimony was also a focus of the prosecution’s closing arguments. The prosecutor’s initial closing argument spanned only six double-spaced pages of transcript in its entirety. Capps’ testimony was a centerpiece of that brief argument:
And I ask you to remember the testimony of Tommy Capps; Tommy Capps, who works for the State Technical Assistance Team and who works only on these cases with these children. I ask that you remember that he’s done over 500 of these interviews. He told you the indicators of whether a kid is lying or telling the truth. He told you that he thought [victim] was telling the truth about this incident in Chillicothe, Livingston County. He told you that he believed her, and he gave you a good explanation for why she didn’t tell the truth before. It wasn’t that she’s lying, but that when children receive these *831traumatic events, they remember things gradually, not all at one time.
Later, the prosecutor argued that, “[y]ou heard testimony from [victim], [and] you heard that testimony confirmed by Tommy Capps.”
As the majority notes, defense counsel’s closing attacked Capps’ credibility opinions by arguing that they were “voodoo science” and unreliable. Counsel asked the jury to disregard Capps’ opinions, and instead believe the victim’s initial denials of any sexual assault in Missouri. The prosecutor responded at the beginning of her rebuttal argument, by again asking the jury to defer to Capps’ assessment of the victim’s credibility:
Now, I’ve got to clap for the defense attorney. I mean, for some reason — I don’t know — maybe she’d gone to law school, but she has somehow bec[o]me a psychologist today, and she’s telling you what you should and shouldn’t believe. She’s telling you, discredit Tommy Capps and his 500 investigations and his, what, 14 years of service and believe her, believe her because she represents the defendant, and she wants to create that reasonable doubt. I ask you not to believe her science, not to believe her psychology, but to believe the testimony here today.
Capps’ testimony is particularly significant because of the material inconsistencies in the victim’s pretrial statements. (These inconsistencies presumably explain why the prosecution felt compelled to solicit, and then so significantly rely on, Capps’ credibility-vouching.) During her trial testimony, the victim acknowledged that, when she first underwent a SAFE examination and interview in late March or early April 2005, she told the interviewer that “[n]one of it [ie., the abuse] happened in Missouri.” The victim testified that she had agreed with the interviewer’s statement that “it happened in Georgia and South Carolina, but not Missouri.” The victim also agreed that the interviewer “asked [her] a couple of different times if anything happened in Missouri,” but that she did not “tell her anything happened in Missouri.” The victim initially told Capps, as well, that no abuse had occurred in this State:
Q. And do you recall that he asked you if you were sure nothing happened in Missouri?
A. Yes.
Q. Okay. And what did you tell him?
A. I told him that I was sure.
Capps confirmed that, when he first spoke with the victim, “I asked her if she was sure nothing had happened in Missouri, and she told me that nothing had happened in Missouri.”1 The victim first claimed that abuse had occurred in Missouri in late 2005 or early 2006, two and one-half years after the alleged misconduct.
II.
As the majority opinion explains, “[p]lain error is evident, obvious, and clear error.” Op. 817 (quoting State v. Norman, 178 S.W.3d 556, 560 (Mo.App.W.D.2005) (internal quotation marks and citation omitted)). There is little doubt that the admission of Capps’ vouching testimony in this case satisfied this standard. In State v. *832Churchill, 98 S.W.3d 536 (Mo. banc 2003), a sexual abuse case involving a child victim, the Supreme Court emphasized that “expert witnesses should not be allowed to give their opinion as to the veracity of another witness’s statement, because in so doing, they invade the province of the jury.” Id. at 538-39. The Court held that “particularized testimony,” namely “that testimony concerning a specific victim’s credibility as to whether they have been abused,” is prohibited: “when particularized testimony is offered, it must be rejected because it usurps the decision-making function of the jury and, therefore, is inadmissible.” Id. at 539 (citing State v. Williams, 858 S.W.2d 796, 798-99 (Mo.App. E.D.1993)). “When an expert witness testifies that a particular witness is telling the truth, prejudice often arises because the expert’s testimony invests scientific cachet to an issue (credibility) that the jury is capable of determining without an expert’s help.” State v. Artis, 215 S.W.3d 327, 339 (Mo.App. S.D.2007).
The fundamental principle on which Churchill relies — that witnesses may not offer opinions as to the veracity of statements made by other witnesses — is a longstanding, established rule of Missouri law.2 Here, in violation of that principle, the prosecution asked explicit, direct questions of Investigator Capps, unambiguously designed to elicit his opinions of the victim’s credibility; the prosecutor then made extensive, explicit references to Capps’ vouching testimony in closing arguments.3 This was “evident, obvious, and clear error,” a point neither the State, nor the majority, appear to seriously contest.
I also believe that, under prior decisions involving similar testimony, there can be little doubt that Capps’ testimony — and the prosecutor’s extensive references to it in her closing argument — constituted a manifest injustice or miscarriage of justice sufficient to trigger plain-error relief.
Unlike this case, the Supreme Court’s Churchill decision involved vouching testimony to which a contemporaneous objection was made. Nevertheless, its discussion of the prejudicial effect of the “brief’ testimony in that case (apparently not referenced in the prosecutor’s closing argument) is relevant here because of the strikingly similar factual context:
[T]he brief nature of Dr. Solomon’s statements in no way reflects] the extent of their prejudice to Churchill. Dr. Solomon’s testimony that A.T.’s alleged abuse “was real” infringed upon the decision-making function of the jury and prejudiced Churchill by bolstering A.T.’s *833testimony with the credibility of a professional.
The testimony Dr. Solomon provided deprived Churchill of a fair trial because there was no physical evidence indicating that sexual abuse occurred. The testimony was prejudicial considering that the state’s other evidence consisted solely of the child-victim’s inconsistent accounts of the matter and her subsequent behavior, both of which were matters Dr. Solomon’s testimony directly bolstered.
Churchill, 98 S.W.3d at 539 & n. 8 (citation omitted). In this case, like Churchill, “there was no physical evidence indicating that sexual abuse occurred,” and the State’s case rested solely on “the child-victim’s inconsistent accounts of the matter and subsequent behavior.”4
Churchill relied heavily on, and adopted the analysis of, State v. Williams, 858 S.W.2d 796 (Mo.App. E.D.1993). Williams found the admission of particularized testimony vouching for the accusations of a child sex-abuse victim to be plain error mandating a new trial. In doing so, it relies on factors which are equally applicable here: that the improper vouching testimony was highlighted by the prosecution in closing; and that the prosecution’s case depended entirely on the credibility of the victim’s allegations.
The error, here, gave rise to manifest injustice affecting substantial rights. ... The State relied essentially on testimonial evidence of the victim’s allegations to prove its case. In its closing argument, the State repeated and emphasized the significance of the doctor’s opinion on credibility. Since the jury’s verdict was the result of its impression of the witnesses’ credibility, we hold that the doctor’s opinion on the truthfulness of the victim manifestly prejudiced appellant by usurping the province of the jury. The danger was too great that the jury accepted the doctor’s testimony as conclusive of appellant’s guilt without making an independent determination of the victim’s credibility. The doctor’s statements amounted to an impressively qualified stamp of truthfulness on the victim’s story, and a miscarriage of justice will result from a refusal to reverse for plain error.
Id. at 801.
Cases which have refused to find plain error where a witness has testified to the credibility of a sex-abuse victim rely on circumstances which are missing here: the fact that the defendant’s guilt was established by physical evidence and/or the testimony of corroborating witnesses, and thus did not depend solely on the jury’s assessment of the victim’s credibility;5 the fact that the statements at issue were brief *834and were not highlighted in closing;6 the fact that the statements were unsolicited, and there was accordingly no indication “ ‘that the prosecutor intentionally tried to inject unfair prejudice into the trial’”;7 and the fact that the jury’s verdict indicated that it did not uncritically believe all of a victim’s testimony.8
Under these prior decisions, plain error justifying a new trial exists here because: (1) the prosecution intentionally and explicitly solicited improper testimony vouching for the child sex-abuse victim’s credibility; (2) the prosecution solicited multiple improper vouching statements, and highlighted those statements in its closing argument; (3) the child-victim’s prior statements were materially inconsistent; and (4) the prosecution’s case depended entirely on the jury’s belief in the victim’s credibility, because there was no physical evidence or witness testimony to corroborate her allegations.
III.
Prior Missouri decisions addressing plain-error claims in criminal cases — including cases addressing the identical issue we face today — have essentially conducted two inquiries: first examining the egregiousness or obviousness of a particular error; and then assessing the severity of its impact on the trial.9 Rather than following this time-honored approach in connection with Capps’ testimony, the majority instead forges its own path, adopting a test under which plain-error review is foreclosed whenever, in the eyes of a reviewing court, “the totality of the surrounding circumstances reflect a clear indication that trial counsel strategically chose not to object to the [later-challenged] evidence.” Op. 825. The majority takes pains to emphasize that it is not finding that any (actual or conceivable) strategic decision was in fact the product of competent lawyering: “We take no position today on, whether or not, if D.W.N.’s trial counsel did have a strategic reason for choosing not to object, that strategy was reasonable.” Op. 826.
Consideration of defense counsel’s possible strategies does not fit neatly into the two-step plain-error analysis applied in prior Missouri cases, and discussed above. The Missouri Supreme Court has held, however, that defense counsel’s trial strategies may waive plain-error review in certain circumstances. In State v. Johnson, 284 S.W.3d 561 (Mo. banc 2009), the Missouri Supreme Court only recently held that “[p]lain error review does not apply when ‘a party affirmatively states that it has no objection to evidence an opposing party is attempting to introduce’ or [fails to object] for a trial strategy reason.” Id. at 582 (quoting State v. Mead, 105 S.W.3d 552, 556 (Mo.App. W.D.2003)); see also Mead, 105 S.W.3d at 555-56 (“ ‘If ... the party consciously refrains from objecting as a tactical matter, then that action constitutes a true “waiver,” which will negate even plain-error review.’ ” (citation omitted; emphasis added by Mead)). But to constitute a waiver of plain-error review,
*835Johnson holds that “ ‘counsel [must have] affirmatively acted in a manner precluding a finding that the failure to object was a product of inadvertence or negligence.’ ” Johnson, 284 S.W.3d at 582 (emphasis added; quoting Mead, 105 S.W.3d at 556).
As explained in § IV, below, the record in this case cannot fairly be said to “pre-clud[e] a finding” that defense counsel failed to object from simple inadvertence. Indeed, the majority’s own characterization prevents this case from falling within the waiver doctrine described in Johnson: the majority allows that “it is theoretically possible or conceivable that ... counsel did not realize, at the time Capps testified, that his victim credibility testimony was impermissible.” Op. 824. The majority’s recognition that the present record does not “preclude a finding” of inadvertence is also reflected in its statements that, in a future Rule 29.15 proceeding, D.W.N. will be entitled to show both that his counsel had no strategic reason for not objecting to Capps’ testimony, and that, even if counsel acted from strategic considerations, her strategy was unreasonable. Id. at 826. Thus, the majority itself effectively admits that this record would permit— not preclude — “a finding that the failure to object was a product of inadvertence or negligence.”
The cases on which the majority principally relies—State v. Collins, 163 S.W.3d 614 (Mo.App. S.D.2005), and State v. Hamilton, 892 S.W.2d 774 (Mo.App. S.D.1995) — illustrate the sorts of actions of defense counsel which can “preclude a finding” of inadvertent failure to object.
In Hamilton, defense counsel actually asserted an objection to particular testimony, then withdrew that objection. Id. at 777. As Johnson explains, a defendant may waive even plain-error review where his counsel affirmatively states that he has no objection to particular evidence or testimony. The situation in Hamilton — an objection asserted, then withdrawn — similarly shows an explicit, affirmative acceptance, inconsistent with any later challenge.
In Collins, the defendant affirmatively relied at trial upon the credibility-vouching testimony he later challenged on appeal. In Collins a prosecution witness (Brown) testified to the credibility of a victim’s account of sexual abuse, based in part on the fact that the victim had related “credible idiosyncratic detail[s]” about the incident when describing it (i.e., specific, extraneous details about the circumstances surrounding the incident). 163 S.W.3d at 619. Brown testified that “kids of this age aren’t smart enough to make up” such “idiosyncratic details,” because “they don’t know those are important pieces of information or evidence.” Id.
The appellate court in Collins emphasized that “it was important to the defense that it ... convince the jury that Victim’s statements implicating others as her abuser were credible,” and explained the victim’s physical injuries. Id. at 621. The defense’s trial strategy also entailed “em-phasizfing] Brown’s testimony about her first two interviews with Victim in which Victim said Defendant had touched her, but never said Defendant did so in a sexual way or that he penetrated her vagina or anus.” Id.
Collins emphasized that defense counsel affirmatively employed Brown’s “credible idiosyncratic detail” test in advancing these defense strategies:
To bolster the “innocent touching” defense, Defendant needed the jury to believe Victim told the truth in her initial *836two interviews with Brown. Under the circumstances, Brown’s “idiosyncratic detail” testimony supported Defendant’s trial strategy. This follows because in her initial two interviews, Victim provided no “idiosyncratic detail” about the touchings; the implication being that the touchings were not sexual abuse and nothing out of the ordinary occurred.
Our conclusion that Defendant consciously chose not to object to Brown’s “idiosyncratic” detail comment is bolstered by the following. Throughout the trial, Defendant focused on Victim’s account of abuse inflicted on her by Walker. In doing so, defense counsel hammered upon the fact that Victim gave explicit, detailed statements about the abuse Walker committed, but did not do so when talking about what Defendant did to her. This started in opening argument....
Having thus outlined to the jury the anticipated contrast between Victim’s detailed account of Walker’s abuse and her less detailed account of what Defendant did to her, defense counsel was then able to use Brown’s “credible idiosyncratic detail” comments to support his defense strategy. For example, counsel asked Brown [about specific details Victim had given concerning the alleged abuse by Walker], Defense counsel then asked if this statement was “one of those idiosyncratic details that would go to support what she’s saying,” and Brown answered, ‘Tes.”
Id. at 621-22; see also id. at 622 (“Defendant wanted the ‘idiosyncratic detail testimony’ before the jury ... to support the notion that Victim was truthful when describing sexual abuse only when she provided explicit details. The inference counsel wanted the jury to draw was that no sexual abuse occurred by Defendant because no details were provided.... ”). Collins also specifically noted that the strategy of casting blame on another abuser, as to whom the victim had provided “credible idiosyncratic details,” “was the only strategy that might reasonably work” because — unlike here — “the physical evidence of abuse was undeniable.” Id. (emphasis added).
The third such case the majority cites is similar: the Court refused to engage in plain-error review where “counsel chose not to object but instead to exploit” challenged testimony; in such circumstances, the defendant “may not now be heard to complain of a chosen trial strategy.” State v. Valentine, 584 S.W.2d 92, 97 (Mo. banc 1979), overruled on other grounds, Sours v. State, 593 S.W.2d 208, 210 (Mo. banc 1980).
Collins, Hamilton, and Valentine — and additional, similar cases10 — reach a common-sensical result: a defendant cannot argue plain error on appeal where, in the trial court, he affirmatively invited and/or relied upon the evidence he later challenges. In such cases, defense counsel’s *837actions can fairly be said to “ ‘preclud[e] a finding that the failure to object was a product of inadvertence or negligence.’ ” Johnson, 284 S.W.3d at 582 (citation omitted). As I explain below, however, this is not such a case.
IY.
Under the cases on which the majority relies, the issue here becomes: did D.W.N.’s counsel invite, solicit, exploit, endorse, or affirmatively rely on Capps’ testimony that he believed the victim’s account of sexual abuse in Missouri, despite her repeated and explicit earlier denials of such abuse? I conclude that the record provides no basis to find a “clear indication” that counsel had strategic reasons for failing to object to the testimony D.W.N. now challenges.
A.
The majority relies first and foremost on the fact that defense counsel’s principal strategy was — in the majority’s view — -to stand on the victim’s initial denial of any sexual assault in Missouri, and argue that her later turnaround was not credible.
Unlike in Collins, however, none of the defense examination or argument detailed at length in the majority opinion either (a) affirmatively endorsed or adopted Capps’ credibility assessments, or (b) depended on the admission of the challenged testimony. Moreover, unlike in Collins, counsel did not espouse Capps’ “test” for determining credibility (in fact, defense counsel ridiculed Capps’ credibility opinions as “voodoo science”).
It must be remembered that the essence of Capps’ challenged vouching testimony was that, despite the victim’s earlier denials of any sexual assault in Missouri, and the delay in her ultimate disclosure of alleged abuse here, her final account was trustworthy. This is made evident in an excerpt from Capps’ testimony which the majority omits, by ellipsis, from its first transcript quotation:
Q. Did you pick up any of those signs of lying with [the victim]?
A. No.
Q. Okay. Now, you’re aware that [the victim] gave an interview before?
A. Yes.
Q. And that she flat out said none of this happened in Missouri, right?
A. I’m — I’m familiar with that.
Q. And you are also aware that she actually told you that nothing happened in Missouri?
A. Yes.
Q. Do you think it’s uncommon for a child to say later that something happened?
A. Oh, no. I think that that’s — that’s where a lot of people misunderstand a disclosure from a child, because a disclosure is — is—is not an event. A disclosure is — leads up to an event. And so a lot of times, disclosure comes a little bit at a time; it doesn’t just happen.
Q. Okay. So it’s not uncommon for a child to deny something happened in one state and then later remember something else, correct?
A. It’s not too unusual for one of them to tell you something and then recant at a later time.
Q. Okay. But in this matter, do you think [the victim] was telling the truth?
*838A. Yes.11
While defense counsel did in fact argue that the jury should believe the victim’s initial statements, rather than her later ones, counsel made this argument without any reference to Capps’ belief in her later account, and did not need Capps to testify that he believed the victim in order to make the defense argument. Indeed, the defense argument was directly contrary to the Capps testimony D.W.N. now challenges. And while defense counsel responded to Capps’ credibility-vouching by seeking to undercut and belittle it (e.g., by labeling it “voodoo science” in closing, or obtaining Capps’ admission that there were no “bright-line rules” to assess credibility), this does nothing to suggest that counsel affirmatively wanted Capps’ vouching testimony to be admitted in order to “set up” her responsive arguments.12
Of course, as part of the defense strategy, D.W.N.’s counsel solicited, and affirmatively relied on, testimony concerning the victim’s prior inconsistent statements in Capps’ initial interview of her. To this extent, I agree “that defense counsel needed Capps’ testimony.” Op. 824 n. 5 (emphasis original). But Capps’ factual testimony as to what the victim initially told him is a separate matter from his opinion testimony vouching for the truthfulness of the victim’s later version of events — I assume we can all agree that D.W.N. could solicit testimony from Capps concerning one matter, without waiving the right to challenge other testimony he offered. In a similar vein, I acknowledge that defense counsel was likely aware that, in light of the trial court’s limine rulings, if she solicited testimony from Capps and the victim as to her earlier denials of abuse in Missouri, evidence would come in that the victim had accused D.W.N. of abuse elsewhere in those same conversations. But even if D.W.N. thereby waived any objection to testimony concerning the victim’s South Carolina and Georgia accusations, *839that appears — once again — entirely beside the point.13
Collins and similar cases have found a waiver of plain-error review only where defense counsel affirmatively relied on (and in some cases invited) objectionable testimony in order to serve the defense’s own purposes. Nothing of the sort happened here.
B.
The majority concludes “that [defense] counsel was aware of the well-established rule that a witness cannot vouch for the credibility of the victim,” Op. 823, based on her objections to the testimony of the very next witness, Chillicothe Police Lieutenant Tony Kirkendoll. But defense counsel’s later objections reflect a misunderstanding of the law in this area. Rather than showing that counsel made an informed strategic decision to selectively permit Capps’ credibility-vouching, but bar Kirkendoll’s, counsel’s objections to Kirkendoll’s testimony confirm that the failure to object to Capps’ testimony arose from inadvertence or neglect — precisely the circumstance in which plain-error review should be available.
Kirkendoll’s testimony is brief, occupying just two pages of transcript. After having Kirkendoll testify to his seven and one-half year tenure with the Chillicothe Police Department, and an aborted attempt to have him explain his prior familiarity with D.W.N., the following is the entirety of Kirkendoll’s testimony:
Q. ... [Y]ou were present when [victim] was interviewed by Mr. Capps; is that correct?
A. That’s correct.
Q. You sat in on the entire interview? A. Yes.
Q. Okay. Now, how many times have you sat in on these types of interviews?
A. I would estimate over a hundred.
Q. Okay. And so you, also, are familiar with when a child is telling the truth and when a child is lying?
A. Yes, I feel I am.
[Defense counsel]: Your Honor, actually, I would object. Just because he’s watched interviews I don’t think that gives him any specialized knowledge as to whether somebody is telling the truth or not.
[Prosecuting attorney]: Your Honor, I’ll lay a foundation for that.
Q. (By [prosecuting attorney]) Lieutenant Kirkendoll, do you have the training regarding child — child— children witnesses?
A. Yes, I do.
Q. What kind of training do you have?
A. I’ve been through the Reid interrogation class. I’ve also been through *840advanced Reid. I’ve also taken child abuse investigation classes.
Q. And so that you are familiar with the children and the way that they testify?
A. Yes, I am.
Q. And the way that they behave in a forensic examination?
A. Yes.
Q. Okay. And you, again, were present when [victim] was giving a forensic interview to Tommy Capps?
A. Yes, I was.
Q. Okay. Do you believe she was being truthful?
[Defense counsel]: Your Honor, I’m going to object to this question. I don't believe there has been a proper foundation laid for this witness to be an expert as to whether a child is telling the truth or not. I think it’s invading the province of the jury. It is for the jury to decide for themselves whether [the victim] was telling the truth, and I don’t believe that Officer Kirkendoll can assist in that.
[Prosecuting attorney]: Your Honor, I’ll withdraw the question. And I have no more questions of this witness.
From defense counsel’s objections to Kirkendoll’s testimony, the majority concludes that “it is clear that D.W.N.’s trial counsel was aware of both the governing law and the ramifications of Capps’ testimony,” and thus “that D.W.N.’s counsel had a strategic reason for objecting to the police officer’s (Lt. Kirkendoll) testimony while choosing not to object to Capps’ improper vouching for the victim’s credibility.” Op. 824.14 I draw exactly the opposite conclusion, however. Defense counsel’s first objection plainly stated her understanding that only witnesses with “specialized knowledge” may testify “as to whether somebody is telling the truth or not,” and that Kirkendoll did not possess the required level of expertise “[j]ust because he’s watched interviews.” The prosecutor responded by stating that she would lay a fuller foundation. After the prosecutor attempted to show Kirkendoll’s “expertise” in evaluating the credibility of child sexual abuse victims, defense counsel again objected on the basis that “a proper foundation” was lacking to demonstrate Kirkendoll’s “expertise] as to whether a child is telling the truth or not,” and the prosecution abandoned further inquiry.15
These objections reflect a fundamental misunderstanding of the governing law. *841Under Churchill and the cases cited supra note 2, no witness has the “specialized knowledge” to specifically vouch for the credibility of a child sexual abuse victim in a Missouri criminal trial. This is not a question of laying “a proper foundation” concerning a specific witness’ education, training, or experience; instead, such testimony is categorically inadmissible. Evidently, defense counsel believed Kirkendoll was subject to challenge because of his lack of sufficient “expertise,” but that Capps — with his hundreds of forensic interviews and years of experience — was not. This was not, and could not be, a reasonable strategic basis for failing to object to Capps’ testimony.16
V.
I believe the majority opinion represents an unwarranted departure from prior Missouri caselaw involving the plain-error rule generally, and that rule as applied to testimony vouching for the credibility of sex-abuse victims, in particular. I respectfully dissent, and would reverse the judgment and remand for a new trial.17

. I assume these were not casual questions: although it has not been a focus of the parties’ arguments, the State has essentially conceded that jurisdiction would not have existed to prosecute D.W.N. for sexual abuse which may have occurred in Georgia or South Carolina.


. See, e.g., State v. Middleton, 995 S.W.2d 443, 459 (Mo. banc 1999) (" 'Generally, expert testimony is inadmissible if it relates to the credibility of witnesses because this constitutes an invasion of the province of the jury.' "; quoting State v. Whitmill, 780 S.W.2d 45, 47 (Mo. banc 1989)); State v. Lawhorn, 762 S.W.2d 820, 823 (Mo. banc 1988) ("Expert testimony is also inadmissible if it relates to the credibility of witnesses, for this constitutes an invasion of the province of the jury.”); State v. Taylor, 663 S.W.2d 235, 239, 241 (Mo. banc 1984) ("expert testimony is not admissible as it relates to credibility of witnesses”; "Otherwise, trials could degenerate to a battle of experts expressing opinions on the substance of witness' veracity.”).


. Although the State did not formally declare Capps to be an expert witness, it solicited testimony concerning his extensive experience investigating child sex abuse cases and conducting forensic interviews of the victims of such crimes. The State plainly sought to portray him as an individual with expertise concerning the credibility of child sex-abuse victims superior to that of a lay witness or jury member.


. In another case involving a preserved claim of error, the Southern District similarly reversed for a new trial where "this basically was a 'he said-she said’ credibility case with no confession, no eyewitnesses, and no physical evidence.” State v. Foster, 244 S.W.3d 800, 803 (Mo.App. S.D.2008). The present case could be characterized in exactly the same fashion.


. State v. Chism, 252 S.W.3d 178, 184 (Mo.App. W.D.2008) ("unlike in Churchill and Williams, the State adduced other evidence that corroborated the victim's story”; "As the State correctly points out, the presence of the corroborating evidence rather than the doctor's improper bolstering persuaded the jury to believe the victim.”); State v. Collins, 163 S.W.3d 614, 623 (Mo.App. S.D.2005) (noting that victim's statements were corroborated by physical evidence she had been abused, by testimony of other witnesses, and in part by defendant's confession).


. State v. Wright, 216 S.W.3d 196, 200 (Mo.App. S.D.2007); State v. Artis, 215 S.W.3d 327, 340-41 (Mo.App. S.D.2007); Collins, 163 S.W.3d at 623.


. Artis, 215 S.W.3d at 340 (citation omitted).


. State v. Fewell, 198 S.W.3d 691, 698 (Mo.App. S.D.2006).


. Notably, this is the approach the majority follows in addressing D.W.N.'s second Point.
See Op. 827-29.


. See, e.g., State v. Martin, 852 S.W,2d 844, 851 (Mo.App. W.D.1992) (“[Djefense counsel, from the inception of the trial, consciously elected not to oppose introduction of A.M.'s out-of-court statements to demonstrate prior inconsistent statements.... [Ajppellant’s trial strategy that included intentionally not objecting to allegedly inadmissible evidence cannot be a basis to invoke the 'plain error’ rule for appellate review of evidence appellant sought to use to his advantage at trial.”); State v. Rowe, 806 S.W.2d 122, 127 (Mo.App. E.D. 1991) (“It is clear that appellant wanted to use the evidence of his drug use to undermine the credibility of his confession. Where a defendant fails to object and actively joins in the presentation of evidence to the jury, he may not argue later that the admission of the evidence was error.”).


. The majority states that “Capps never actually testified [that] the victim’s description of sexual abuse to him during his second interview ... occurred in Missouri,” and that "he never actually state[d] which of her statements (or both) he believe[d].” Op. 818 n. 2. Capps testified, however, that his second interview of the victim occurred after her mother informed him that the victim had now disclosed abuse in Missouri, and he described in some detail the sexual acts the victim recounted in the second interview. Moreover, as explained in the text, the whole tenor of Capps’ credibility-vouching testimony was that the victim’s initial denials of sexual abuse in Missouri, followed by her later disclosures, were consistent with the behavior of other sex-abuse victims, and did not affect his belief in her Missouri accusations (which were the only accusations actually on trial, after all). In her closing the prosecutor herself argued that Capps "told you that he thought [the victim] was telling the truth about this incident in Chillicothe, Livingston County. He told you that he believed her, and he gave you a good explanation for why she didn't tell the truth before."


. Struggling to fit this case into the Collins mold, the majority opinion states that "[presumably, defense counsel did not oppose testimony from Capps that the victim was 'credible' when she made [her initial] statement, denying abuse in Missouri,] to Capps." Op. 823 n. 4; see also Op. 824 n. 5 ("it is clear that defense counsel needed Capps’ testimony that Capps believed the victim was credible when she first told Capps that the abuse did not occur in Missouri”; emphasis original). The short answer is that Capps never testified that he found the victim's initial account "credible.” Instead, his testimony explained why her belated disclosure of abuse in Missouri, despite earlier denials, was worthy of belief, and was consistent with the behavior of other sex-abuse victims. Notably, in closing the prosecutor reminded the jury that Capps "gave you a good explanation for why she didn't tell the truth before."


. While defense counsel may have asked the jury to disregard the victim's accusations of abuse in South Carolina and Georgia, I cannot agree that this case was defended solely on the basis of “where abuse occurred versus whether abuse occurred.” Op. 821 (emphasis original); see also Op. 824 n. 5 (suggesting that this case did not involve "a legitimate defense as to whether abuse occurred, instead of where it occurred”; emphasis original). I am uncertain what more the majority would expect the defense to do in order to mount what it would deem "a legitimate defense as to whether abuse occurred.” The Second Amended Information on which D.W.N. was tried only alleged abuse "on or about March 2003, in Livingston County, Missouri”; from my review of the record, the defense’s constant theme was that that abuse never happened.


. The majority also suggests that — although Kirkendoll's intended credibility-vouching was categorically inadmissible — defense counsel may have intentionally chosen, as a strategic matter, to initially assert an " 'expert foundation’ objection [that] was not the appropriate objection,” Op. 824, and thus intentionally chose to permit Kirkendoll's direct examination to continue. While anything is possible (particularly if the Court is unconcerned with the reasonableness of such an imputed strategy), there is no "clear indication” on this record that counsel intentionally interposed a meritless objection, rather than the winning one that was available to her.
Even if the majority’s point is that counsel could conceivably have concluded that it was more important to prevent credibility-vouching testimony from Kirkendoll than from Capps, no rule of law limited defense counsel to only one "improper bolstering” objection.


. I must also express some concern that the prosecution apparently called Lieutenant Kirkendoll to testify on two issues, neither of which appears proper, and both of which the prosecution abandoned (without a ruling from the court) when defense counsel objected: first, Kirkendoll’s prior familiarity with D.W.N. (which apparendy involved D.W.N.'s prior employment with the Chillicothe Police Department, and his dismissal from that employment), and second, Kirkendoll’s opinions as to the victim’s credibility.


. In a footnote, the majority also argues that "[t]he absence of this claim in [defense counsel's] motion for new trial supports the conclusion that counsel chose not to object for strategic reasons.” Op. 824 n. 5. To the contrary, I cannot think of any strategic reason for continuing to hold an objection in reserve after D.W.N. had been convicted. Rather, the failure to include this issue in the new trial motion more likely reflects counsel's lack of awareness that Capps' plainly improper testimony was objectionable at all.


. Based on my conclusion that D.W.N.'s first Point Relied On entitles him to a new trial, I find it unnecessary to address his second Point, concerning alleged instructional error.